Title: To Thomas Jefferson from John Baylis Earle, 21 October 1808
From: Earle, John Baylis
To: Jefferson, Thomas


                  
                     Sir 
                     
                     South Carolina Pendleton C House 21st. Oct. 1808.
                  
                  Although I have never had the Honor either of corresponding or a very intimate acquaintance with you; the few hours I have so agreably spent in your company will long be a source of pleasing reflection and warrants the belief, that in addressing You upon a subject in which I concieve my country’s interest is involved, I shall neither be thought presuming or to exceed the limits of a citizens privileges
                  Under this impression I Venture to Submit to your better Judgment a project which if it could be effected I have long thought would very much facilitate the intercourse between the Western and Atlantic States—As the wealth and prosperity of a Country are intimately connected with its Commerce and as the Navigation of the Mississippi is both difficult and dangerous it would certainly be of immence consequence to have the Trade of that River diverted to a channel much cheaper and more safe. For this purpose I would substitute the Tumbeckby, the Navigable waters of which are from those of Bear Creek (a tributary branch of Tennesee and which mouths Just below the Muscle shoal) remote about sixty or Seventy Miles; Over which I am credibly informed by men well acquainted with the country that an excellent Road could be made for a very inconsiderable Sum, how far such a thing would be consistent with the views of Government I am not competent to decide but am of opinion that a Treaty for the purchase of Lease, of the land over which a road would pass is a desirable object to the people of the Western Country—And I must beg leave to observe that the Value of the Indian’s land will diminish in their estimation, in proportion to the number of high ways owned by the united States in their country: I have little doubt but you have often revolved this subject in your mind, if so, this communication, can do no harm, if otherwise it may be of some utility—I must however beg you to believe that it has been dictated intirely by a wish to serve my country, and if I should be so fortunate as to have any agency in contributing in any way to her welfare I shall feel myself very happy in having done so.
                  For the liberty I have taken and the trouble this letter may Occasion you I hope to have your pardon; and should I be honored by a reply to it shall feel myself not a little flattered—
                  Accept Sir the Homage of my Respect and believe me very faithfully Your Obdt. Hble Servt.
                  
                     JB Earle 
                     
                  
               